         Case 1:19-cr-00696-PAE
Case 1:19-mj-03082-JJO  Document Document
                                 9 Entered 3on Filed
                                               FLSD07/23/19   Page 1 of 22
                                                     Docket 07/23/2019  Page 1 of 32


                                                                                        BNDJJO,CLOSED
                          U.S. District Court
                  Southern District of Florida (Miami)
     CRIMINAL DOCKET FOR CASE#: 1:19-mj-03082-JJO All Defendants
                          Internal Use Only


   Case title: USA v. Teman                                    Date Filed: 07/08/2019
                                                               Date Terminated: 07/08/2019


   Assigned to: Ch. Magistrate Judge
   John J. O'Sullivan


   Defendant (1)
   Ari Teman .                         represented by Sara Sharon Shulevitz
   18244-104                                          28 west flagler street suite # 1001
   YOB 1982 English                                   Miami, FL 33130
   TERMINATED: 07/08/2019                             3057281936
                                                      Fax:3057795074
                                                      Email: dasarashul@aol.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Temporary


   Pendin2 Counts                                      Disposition
   None


   Hi2hest Offense Level (Openin2)
   None


   Terminated Counts                                   Disposition
   None


   Hi2hest Offense Level
   (Terminated)
   None


    Comp]aints                                         Disposition
    18:U.S.C.§1344 BANK FRAUD



    Plaintiff

    USA                                        represented by Noticing AUSA CR TP/SR
                                                              Email: Usafls.transfewrob@usdoj.~ov
                                                                                                        1
         Case 1:19-cr-00696-PAE
Case 1:19-mj-03082-JJO           Document
                        Document 9 Entered 3on Filed
                                               FLSD07/23/19   Page 2 of 22
                                                     Docket 07/23/2019  Page 2 of 32



                                                                  LEAD A1TORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: Retained


    Date Filed    # Page Docket Text

    07/03/2019          9 Arrest of Ari Teman (at) (Entered: 07/09/2019)

    07/08/2019   1      3 Magistrate Removal of Complaint and Arrest Warrant from Southern District of
                          New York Case number in the other District 19-MAG-5858 as to Ari Teman (1).
                          (at) (Entered: 07/09/2019)

    07/08/2019   2     10 Order to Unseal as to Ari Teman re 1 Magistrate Removal In. (Signed by Ch.
                          Magistrate Judge John J. O'Sullivan on 7/8/2019). (at) (Entered: 07/09/2019)

    07/08/2019   .3.   11 Minute Order for proceedings held before Ch. Magistrate Judge John J.
                          O'Sullivan: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Ari
                          Teman held on 7/8/2019. Bond recommendation/set: Ari Teman (1) STIP
                          $25,000 PSB. Attorney added: Sara Sharon Shulevitz for Ari Teman (Digital
                          13:53:21) (Signed by Ch. Magistrate Judge John J. O'Sullivan on 7/8/2019). (at)
                          (Entered: 07/09/2019)

    07/08/2019   :l.   12 NOTICE OF TEMPORARY ATTORNEY APPEARANCE: Sara Sharon
                          Shulevitz appearing for Ari Teman (at) (Entered: 07/09/2019)

    07/08/2019   i     13 WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS by Ari
                          Teman (at) (Entered: 07/09/2019)

    07/08/2019   .Q    14 ORDER OF REMOVAL ISSUED to District of Southern District of New York
                          as to Ari Teman. Closing Case for Defendant. Signed by Ch. Magistrate Judge
                          John J. O'Sullivan on 7/8/2019. See attached document for full details. (dgj)
                          (Entered: 07/09/2019) ·

    07/10/2019   1     15 Notice of Criminal Transfer to Southern District of New York of a Rule 5 or Rule
                          32 Initial Appearance as to Ari Teman. Your case number is: 19-MAG-5858.
                          Docket sheet and documents attached. If you require certified copies of any
                          documents, please call our Records Section at 305-523-5210. Attention
                          Receivin~ Court: If you wish to designate a different email address for future
                          transfers, send your request to TXND at:
                          InterDistrictTransfer_TXND@txnd.uscourts.gov. (dgj) (Entered: 07/10/2019)

    07/22/2019   .8.   29 $25,000.00 PSB Bond Entered as to Ari Teman Approved by Ch. Magistrate
                          Judge John J. O'Sullivan. Please see bond image for conditions of release. (cgl)
                          (Entered: 07/23/2019)




                                                                                                             2
                      Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 3 of 22
       Case 1:19-rnJal&()ffi2l:-9~-CGe>B9r-tleol 9D®11tmm<1n AJSdD(D'~9)7ffiag~OIU)f fPage 3 of 32


'    19-3082-MJ-O'SULLIVAN
    Mod AO 442 (09/13) ArrestWammt        AUSA Name & Telno: Jacob H. Gutwillig, Tel: 212-637-2215


                                            UNITED STATES DISTRICT COURT
                                                                     for the

                                                      Southern District of New York

                      United States of America
                                     V.
                               Ari Teman
                                                                       )
                                                                       )
                                                                       )
                                                                               11¾MAG 58 5·-8
                                                                       )
                                                                       )
                                                                       )
                               Defendant


                                                          ARREST WARRANT
    To:      Any- authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
    (name ofperson to be arrested)Ari Teman         ___________________________
                               _;_~;..;;.;.;..;.;;.;;;_;...._


    who is accused of an offense or violation based .on the following document filed with the court:

    0 Indictment            O Superseding Indictment           O Information     O Superseding Information                ref Complaint
    0 Probation Violation Petition             O Supervised Release Violation Petition    • Violation Notice              O Order of the Court

    This offense is briefly described as follows:
     Violations of 18 U.S.C. §§ 1344, 1 and 2




                                                                                                       .   ... "   -...



    City and state:      New York, NY



                                                                    Return

              This warrant was received on (daJe) _ _ _ _ _ _ _ , and the person was arrested on (date) _ _ _ _ _ __
    at {city and state}

    Date: _ _ _ _ _ __
                                                                                          Arresting officer's signature


                                                                                             Printed name and title




                                                                                                                                             3
       Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 4 of 22


MIME-Version:1.0
Frorn:crnecfautosender@flsd.uscourts.gov
To:flsd_crnecf_notice
Bee:
--Case Participants: Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Ch.
Magistrate Judge John J. O'Sullivan (o'sullivan@flsd.uscourts.gov)
--Non Case Participants:
--No Notice Sent:

Message-Id:18987701@flsd.uscourts.gov
Subject:Activity in Case l:19-rnj-03082-JJO USA v. Teman Arrest
Content-Type: text/html

                                          U.S. District Court

                                      Southern District of Florida

Notice of Electronic Filing


The following transaction was entered on 7/9/2019 at 8:37 AM EDT and filed on 7/3/2019

Case Name:       USAv. Teman
Case Number:     1: 19-mi-03082-JJO
Filer:
Document Number: No document attached
Docket Text:
Arrest of Ari Teman (at)


1:19-mj-03082-JJO-1 Notice has been electronically mailed to:

Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

1:19-mj-03082-JJO-l Notice has not been delivered electronically to those listed below and will be
provided by other means. For further assistance, please contact our Help Desk at 1-888-318-2260.:




                                                                                                     9
      Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 5 of 22


                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF FLORIDA
                         MIAMI DIVISION

                  Case No. 19-3082-MJ-O'SULLIVAN (SEALED)




UNITED STATES OF AMERICA,
         Plaintiff,


V.



ARI TEMAN,
        Defendant(s ).
- - - - - - - -I
                                ORDER

     THIS CAUSE came before the Court and pursuant to proceedings it is

thereupon, PURSUANT TO THE ARREST OF THE ABOVE NAMED

DEFENDANT, TIDS CASE IS HEREBY UNSEALED.

DONE AND ORDERED at Miami, Florida.



Dated: 7/8/2019




                                                                          10
    Case            Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 6 of 22
              1:19tllS!la2l.JOOJj-lllllilllRTil'19 Dfial.orelll:Jfil -             '™"~~19JrlarutY2
                                                    MINUTE ORDER                                                          Page8

                                        Chief Magistrate Judge John J. O'Sultivan
                              Atkins Building Courthouse - 5th Floor                       Date: 7/&/2019          Time: 1:30 p.m.
 Defeni:lant: ARI TEMAN                               J#: 18244-104        Case_#: 19-3082-MJ-O'SULLIVAN SEALEE>

AUSA:       Sru@d Ml½l       ant                                 Attorney:       Sara SJu\.f,\A-\L C~ )
Violation: S/D/NX/WARR/COMP/BANK FRAUD                                Surr/-Arrest Date: 7/3/2019             YOB: 1982
                      I
-l=lroceeding: l~itial Appearance                                               CJAAppt:
                      I
                                                                                           -------------
B.ond/PTD Held: OYes O No                         Recommended Bond:
Bond Set at:        Sf1 p~1,${L p.s:fJ ~\ (!);1h44                          -C-o--s-ig-ne--d-by-:~~-=--=--=--=----_-_-_-_-_-_-_-_-_-

 1!2('"surrender and/or go not obtain passports/travel docs                          Language:
                      · l,\ 8 ht:)lA. ~ l:?t.1 --, IL t> ~ e, .
 ~Report to PTS as directe-dLor __         v__x's a weekfmonth by
        phone: I      x~ week/month in person
                 1
 __Jandom -u rine testing by Pretrial
 lE::I ·Services I
       Treatment as deemed necessary
 ~frain frjm excessive use of alcohol
  ~articipatJ in mental health assessment & treatment
 [Cl       Maintain   Jr seek full-time employment/education
  'c-'     No contact with-victims/witnesses, except through counsel
  ll;;J               '\
 [El       No firearms
 .(E]                 I
           Not to enc umber property
                          1

  [Cl     May not vfait transportation establishments
 [El       Home Con~inement/Electronic Monitoring ~nd/or
       Curfew .\         pm to _ _ _ am, paid by _ _ _ _ _                               ~"-l--l~~~~~L-!~r-1~:::::=F
                                                                                     1
  [E]._Allowancet-Medical  needs, court appearances, attorney visits,
       religious, dmployment
  ~ T-ravel extended to: ,.L.-_~_(J_-_'N_~_J-=-~~-=--ct--'---"~~~---                     Time from today to _ _ _ excluded
  DEi      Other:                fA\-                                                    from Speedy Trial ClocR
 NEXT COURT APPEARANCE              Date:            Time:             Judge:                            Place:

 Report RE Counsfl: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
PTO/Bond H e a r i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' - - -
-Prelim/Arraign or Removal: - - - - - - - - - - - - - - - - - - - ~ - - - - - - - -
Status Conference RE:
                                ------------------------------
 D.A. R.      \   3·, :> 1'1 1.,\                        Time in Court:
                                    s/John J. O'Sulliv~n                Chi~f Magistratt:! Judgt:!

                                                                                                                              11
          Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 7 of 22




                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO.     tq'-3o~a Af\S

UNITED STATES OF AMERICA,

v.

hri~'                  ~_=--.:....-..X\:,_____/
        _-re......;.....:..
                                                                NOTICE OF TEMPORARY ~ •
                                                                APPE.ARANCE AS COUNSEL~


COMES NOW                     SOX''O   S\\l\e l)',--\--t,.._                   and

files this temporary appearance as counsel for the above-named

defendant at initial appearance.                           This appearance is made with

the understanding that the undersigned counsel will fulfill any

obligations imposed by the Court such as preparing and filing

documents necessary to                                             personal surety bond

which may be set.

Counsel's Signature

Date:                    ~I                       V\
Counsel's = = e d )                               &ce - ~ &~ S~ufou,iL
Florida Bar ~umber (Required)                          (Q L/~ //
Address
                              Q1 Ll-fl,jbff~~~~-roJt
                                                  _______
                                  5 UJf(2 __!/J!_Q__                   Zip Code:   ~3/£5
Telephone                     (   3/£ ) 4¥-fllt)                                   -


                                                                                           12
                Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 8 of 22
 Case 1:19-mp~Se821IDfllj-~9 Dtiotl:me!htl51 RE.iSia Oot00i11..97/2~19Jf Eeage 13 of 32

                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                    Case No: 19-3082-MJ-O'SULLIVAN

United -Stat-€s of America
        Plaintiff,
     V.
                                                  Charging District's Case No. 19MAG5858

ARI TEMAN,
      Defendant.
- - - - - - - - - - - - - - -I
                    WAIVER OF RUL-E 5 & 5.1 REMOVAL/IDENTITY HEARINGS

       I understand that I have been charged in another district, the SOUTHERN DISTRICT OF
NEWYORK.
          I have been informed of the charges and-of my rights to:
       ( 1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;
       (2)        an identity hearing to determine whether I am the person named in the charges;
       (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of
                  either;
          (4)     a preliminary hearing within 14 days of my first appearance if I am in custody and 21
                  days otherwise - unless I am indicted - to determine whether there is probable cause to
                  believe that an offense has been committed;
          (5)     a hearing on any motion by the government for detention;
          (6)     request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead
                  guilty.

          I agree to waive my rights to: (check those that apply)
            [i¥'An identity hearing and production of the warrant.
            D     A preliminary hearing.
            D     A detention hearing in the Southern District of Florida.
            D     An identity hearing, production of the warrant, and any preliminary or detention hearing
                  to which I may be entitled to in this district. I request that those hearings be held in the
                  prosecuting district, at a time set by that court.
          I consent to the issuance of an order requiring my appearance in the prosecuting district where
the charges are pending against me.




Date: 7/8/2019




                                                                                                            13
           Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 9 of 22




                                   UNITED STA'fES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 19-3082-MJ-O'SULLIVAN

United States of America
               Plaintiff,

      V.


ARI TEMAN,
               DefenJant.

- - - - - - - - - - - -I
                                        ORDER OF REMOVAL

       It appearing that in the SOUTHERN DISTRICT OF NEW YORK, a Criminal Complaint was
filed against the above-named defendant on a charge of BANK FRAUD, and that the defendant was
arrested in the Southern District of Florida and was ,given a hearing before United States Magistrate
Judge John J. O'Sullivan at Miami, Florida, which officially committed the defendant for removal to the
SOUTHERN DISTRICT OF NEW YORK, it is ORDERED AND ADJUDGED that the defendant be
removed to the above-named district for trial on said charge.
       And it further appearing that the defendant waived further hearing in the said removal
proceedings and was held by the Magistrate Judge John J. O'Sullivan for removal and posted bail in the
                   /
amount of $     J.,:) /11170   p5 (/,      which was approved by the United States Magistrate Judge
John J. O'Sullivan, and it is further ORDERED that the defendant shall appear in the aforesaid district at
such times and places as may be ordered by that District Court, in accordance with the terms and
conditions of aforesaid bond furnished by the defendant, and it is further ORDERED that the funds, plus
interest, which may have been deposited on behalf of this defendant with the Clerk of the Court under
Bail Reform Act be transferred to the district where removed.
       DONE AND ORDERED at Miami, Florida cm 7/8/201




                                                     JohnJ.




                                                                                                             14
         Case 1:19-cr-00696-PAE 9Doootmmon
Case 1:19-rnJiOfilllB21:-9~-CDeB9meID Document 3 Filed 07/23/19 Page 10 ofFage
                                                 IRilMCIJ<i>tfllitffi7f~~CllU)f 22 15 of 32


                                                                                        BNDJJO,CLOSED
                                 U.S. District Court
                         Southern District of Florida {Miami)
                CRIMINAL DOCKET FOR CASE#: 1:19-mj-03082-JJO-1
                                 Internal Use Only


    Case title: USA v. Teman                                    Date Filed: 07/08/2019
                                                                Date Terminated: 07/08/2019


    Assigned to: Ch. Magistrate Judge
    John J. O'Sullivan


    Defendant (1)
    Ari Teman                           represented by Sara Sharon Shulevitz
    18244-104                                          28 west flagler street suite #1001
    YOB 1982 English                                   Miami, FL 33130
    TERMINATED: 07/08/2019                             3057281936
                                                       Fax: 3057795074
                                                       Email: dasarashul@aol.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Temporary


    Pendin2 Counts                                      Disposition
    None


    Hi2hest Offense Level (Openin2)
    None


    Terminated Counts                                   Disposition
    None


    Hi2hest Offense Level
    (Terminated)
    None


     Complaints                                         Disposition
     18:U.S.C.§1344 BANK FRAUD



    Plaintiff

     USA                                        represented by Noticing AUSA CR TP/SR
                                                               Email: Usafls. transfemrob@usdoj.gov
                                                                                                        1$
    Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 11 of 22


                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Retained

Date Filed    # Page Docket Text

07/03/2019          9 Arrest of Ari Teman (at) (Entered: 07/09/2019)

07/08/2019   l      3 Magistrate Removal of Complaint and Arrest Warrant from Southern District of
                      New York Case number in the other District l 9-MAG-5858 as to Ari Teman (1 ).
                      (at) (Entered: 07/09/2019)

07/08/2019   2.    10 Order to Unseal as to Ari Teman rel Magistrate Removal In. (Signed by Ch.
                      Magistrate Judge John J. O'Sullivan on 7/8/2019). ( at) (Entered: 07/09/2019)

07/08/2019   .3.   11 Minute Order for proceedings held before Ch. Magistrate Judge John J.
                      O'Sullivan: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Ari
                      Teman held on 7/8/2019. Bond recommendation/set: Ari Teman (1) STIP
                      $25,000 PSB. Attorney added: Sara Sharon Shulevitz for Ari Teman (Digital
                      13:53:21) (Signed by Ch. Magistrate Judge John J. O'Sullivan on 7/8/2019). (at)
                      (Entered: 07/09/2019)

07/08/2019   1     12 NOTICE OF TEMPORARY ATTORNEY APPEARANCE: Sara Sharon
                      Shulevitz appearing for Ari Teman (at) (Entered: 07/09/2019)

07/08/2019   .5.   13 WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS by Ari
                      Teman (at) (Entered: 07/09/2019)

07/08/2019   .6.   14 ORDER OF REMOVAL ISSUED to District of Southern District of New York
                      as to Ari Teman. Closing Case for Defendant. Signed by Ch. Magistrate Judge
                      John J. O'Sullivan on 7/8/2019. See attached document for full details. (dgj)
                      (Entered: 07/09/2019)




                                                                                                        10
                          Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 12 of 22
    • Case 1: 19-~lm21m]{ijf~ 90Dii:mtmmalffll 1Ril~(Dlfifflffi7~ MBage 17 of 32

•    19-3082-MJ-O'SULLIVAN
    Mod AO 442 (09/13) AmstWammt          AUSAName & Telno: Jacob H. Gutwillig, Tel: 212-637-2215


                                             UNITED STATES DISTRICT COURT
                                                                     for the

                                                      South.em District of New York


                                                                               l~MAG 58 5·-8
                          United States of America
                                     V.                                )
                                 Ari Teman                             )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                 Defendant


                                                         ARREST WARRANT
    To:       Any authorized law enforcement officer

              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
    (name ofperson to be arrested)   ---'-A;...ri....;T_e....;m_a....;n;___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    who is accused of an offense or violation based.on the following document filed with the court:

    •     Indictment           O Superseding Indictment        O Information     O Superseding Information                            d Complaint
    0 Probation Violation Petition             O Supervised Release Violation Petition      • Violation Notice •                        Order of the Court

    This offense is briefly described as follows:
        Vlolatlons of 18 U.S.C. §§ 1344, 1 and 2




                                                                                                                  .    -" - ... - .
                                                                                               .... .   ....- .       - :..   ~ . . - -...
                                                                                            ~                 -· . .J. - . ~--~
    Date:      la [-U 1I Ult'l                                                           0 ~ - ~;.f zt¼~                      I
                                                                                         Q~J:~~g offzcer '..1-_s!+w:e _ : :_ ~
                                                                                          . -_          . .     \ . ~- . -~ -
    City and state:          NewYOl"k, NY                                                 Hon:-Sarao Netoum, L,ISfvM::_.'--::____
                                                                                            •• .Prfntea•name arrl till; · ~' ' -··
                                                                                                 ~         . . . ·,... --
                                                                                                        ·.
                                                                                                                                  \




                                                                    Return

              This warrant was received on (dale) _ _ _ _ _ _ _ , and the person was arrested on (date) _ _ _ _ _ __
    at (city and state)


    Date:   -------                                                                         Arresting officer's signature



                                                                                               Printed nams and title
      Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 13 of 22


MIME-Version:1.0
From:cmecfautosender@flsd.uscourts.gov
To:flsd_cmecf_notice
Bee:
--Case Participants: Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Ch.
Magistrate Judge John J. O'Sullivan (o'sullivan@flsd.uscourts.gov)
--Non Case Participants:
--No Notice Sent:

Message-Id:l898770l@flsd.uscourts.gov
Subject:Activity in Case l:19-mj-03082-JJO USA v. Teman Arrest
Content-Type: text/html

                                          U.S. District Court

                                      Southern District of Florida

Notice of Electronic Filing


The following transaction was entered on 7/9/2019 at 8:37 AM EDT and filed on 7/3/2019

Case Name:           USAv. Teman
Case Number:         1: 19-mj-03082-JJO
Filer:
Document Number: No document attached
Docket Text:
Arrest of Ari Teman (at)


1:19-mj-03082-JJO-1 Notice has been electronically mailed to:

Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

1:19-mj-03082-JJO-1 Notice has not been delivered electronically to those listed below and will be
provided by other means. For further assistance, please contact our Help Desk at 1-888-318-2260.:




                                                                                                     29
     Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 14 of 22


                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF FLORIDA
                         MIAMI DIVISION

                  Case No. 19-3082-MJ-O'SULLIVAN (SEALED)




UNITED STATES OF AMERI~
         Plaintiff,


V.



ARI TEMAN,
         Defendant(s ).
________            /

                                ORDER

     THIS CAUSE came before the Court and pursuant to proceedings it is

thereupon, PURSUANT TO THE ARREST OF THE ABOVE NM.1ED

DEFENDANT, THIS CASE IS HEREBY UNSEALED.

DONE AND ORDERED at Miami, Florida.



Dated: 7/8/2019
                 Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 15 of 22


                                                                                                                     Page 8

                                    Chief Magistrate Judge John J. O'Sultivan
                           Atkins   Building Courthouse - 5th Floor                       Date: 7/8/2019      Time: 1:30 p.m.
Defenaant: ARI TEMAN                                  J#: 18244-104       Case_#: 19-3082-MJ-O'SULLIVAN SEALED

AUSA:    <Storlld Mi½lan1                                        Attorney: ~G\rl,\        ~u\-f,\A-\L- l1--tmp)
Violation:    S/D/NX/WARR/COMP/BANK FRAUD                             Surr/-Arrest Date: 7/3/2019          YOB: 1982
                   I
-Proceeding: lrlitial Appearance                                               CJAAppt:
                   I
                                                                                          -------------
B.ond/PTD Held: GYes O No                        Recommended Bond:
                                                                           -----------------
Bond Set at:    sr, p~1,,$tc P&f> .J\ ~1h«A                                 Co-signed by:
                                                                                          -----------
 ~St:1rrender and/or do not obtain passports/travel docs                            Language:
                        48 hc:i1A rs 04 , I tt> ~ie> •
 -~Report to PTS as directedLor __      v__x's a weekfmonth by
        phone: I      x~ week/month in person
 ___,faandom u'rine testing by Pretrial
 lE::I -Services I
       Treatment as deemed necessary
 ~frain trdm excessive use of alcohol
  ~articipatJ in mental health assessment & treatment
 [cl    Maintain   Jr seek full-time employmer-it/education
 F'f1   No   contaJ with-victims/witnesses, except through counsel
 LL.J              ·1

 IE]    No firearls
 [E]    Not to enc umber property
                       1

  [Cl   May not vfait transportation establishments
 [EJ    Home Co~~ir-iement/Electronic Monitoring ~nd/or
        Curfew .I        pm to _ _ _ am, paid by _ _ _ __
  [E)- Allowancek:-Medical needs, court appearances, attorney visits,
        religious, Jmployment
  ~ T-ravel extended to: -L---~-l\--_~_-25._J~-~~--'-'--:,,-.......=~~----            Time f.rom today to _ _ _ excluded
  I@ Other:'( -i IA\-                                                                 from Speedy Trial Clod<
 NEXT COURT APPEARANCE              Date:           Time:             Judge:                         Place:
 Report RE Counsrl: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
PTD/Bor;1d H e a r i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' - - -
-Prelim/Arraign or Removal: - - - - - - - - - - - - - - - - - - - ~ - - - - - - - -
Status Conference RE:
                         ------------------------------
 D.A. R. \ 3·, 5 ~-1 1.,,\                          Time in Court:
                                            s/John J. O'~ulliv~t'I                                 Chi~f Magi~trati::! Judgg ·
                  Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 16 of 22



                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.         }lf-3CJt-a
                                                         n,i(S

UNITED STATES OF AMERICA,

v.
                                                                  NOTICE OF TEMPORARY   ~•
              _-re~----=----~....::.....:.t\~_ _ /
I,--'-~...__,_-                                                   APPEARANCE AS COUNSEL~


COMES NOW                 30-'fa       S\\j__\e_ l)'\-\-~                      and

 files this temporary appearance as counsel for the above-named

defendant at initial appearance.                           This appearance is made with

the understanding that the undersigned counsel will fulfill any

obligations imposed by the Court such as preparing and filing

documents necessary to                                             personal surety bond

which may be set.

Counsel 1 s Signature

 Date:                ~I                         \t\
Counsel's : : : : e d )                              6;Pce ~            ~ff{   Shu/eu iz-
                                                                                        1

                                                        {oL~ //
                       Qq UJf(j~-~~--re!k
                                       _____
F1orida Bar ~umber {Required)

Address

                           5tufQ _!/J)_Q__                             Zip Code:   ~3/fj
 Telephone               1JCC) 4:ii-frl?t>                                         -
         Case 1:19-cr-00696-PAE Document 3 Filed
 Case 1:19-~§.~~~J)m:oo&R:JumD!lloi:iammlhffi    07/23/19 Page 17 of Eea.ge
                                              IAOOliD~m91?~9Jf        22 27 of 32

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                   Case No: 19-3082-MJ-O'SULLIVAN

United -States of America
       Plaintiff,
     V.
                                                 Charging District's Case No. 19MAG5858

ARI TEMAN,
      Defendant.
__________________;/
                   WAIYER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS

          I understand that I have been charged in another district, the SOUTHERN DISTRICT OF
NEW YORK.
          I have been informed of the charges and of my rights to:
       ( 1)      retain counsel or request the assignment of counsel if I am unable to retain counsel;
       (2)       an identity hearing to determine whether I am the person named in the charges;
       (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of
                 either;
          (4)    a preliminary hearing within 14 days of my first appearance if I am in custody and 21
                 days otherwise - unless I am indicted - to determine whether there is probable cause to
                 believe that an offense has been committed;
          (5)    a hearing on any motion by the government for detention;
          (6)    request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead
                 guilty.

          I agree to waive my rights to: (check those that apply)
            cg/An identity hearing and production of the warrant.
            D    A preliminary hearing.
            D    A detention hearing in the Southern District of Florida.
            D    An identity hearing, production of the warrant, and any preliminary or detention hearing
                 -to which I may be entitled to in this district. I request that those hearings be held in the
                 prosecuting district, at a time set by that court.
          I consent to the issuance of an order requiring my appearance in the prosecuting district where
the charges are pending against me.




Date: 7/8/2019
           Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 18 of 22




                                   UNITED STA'fES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 19-3082-MJ-O'SULLIVAN

United States of America
               Plaintiff,

      V.

ARI TEMAN,
               Defendant.

- - - - - - - - - - - -I
                                        ORDER OF REMOVAL

       It appearing that in the SOUTHERN DISTRICT OF NEW YORK, a Criminal Complaint was
filed against the above-named defendant on a charge of BANK FRAUD, and that the defendant was
arrested in the Southern District of Florida and was ,given a hearing before United States Magistr.ate
Judge John J. O'Sullivan at Miami, Florida, which officially committed the defendant for removal to the
SOUTHERN DISTRICT OF NEW YORK, it is ORDERED AND ADJUDGED that the defendant be
removed to the above-named district for trial on said charge.
       And it further appearing that the defendant waived further hearing in the said removal
proceedings and was held by the Magistrate Judge John J. O'Sullivan for removal and posted bail in the
                   /
amount of $     J.,;) /11170   f.5 fJ      which was approved by the United States Magistrate Judge
John J. O'Sullivan, and it is further ORDERED that the defendant shall appear in the aforesaid district at
such times and places as may be ordered by that District Court, in accordance with the terms and
conditions of aforesaid bond furnished by the defendant, and it is further ORDERED that the funds, plus
interest, which may have. been deposited on behalf of this defendant with the Clerk of the Court under
Bail Reform Act be transferred to the district where removed.
       DONE AND ORDERED at Miami, Florida on 7/8/201




                                                     JohnJ.
                   Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 19 of 22
       case 1:19-mp@.~~821IDfilj-~9 DEiotm"!Emttlm REiSID Dmrun.97/~lSJf FJage 29 of 32
(Rev. 0312016)
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               APPEARANCE BOND:

                               CASE NO.:        1q-3otJ-:TYo
UNITED STATES OF AMERICA:
                Plaintiff,
V.


             Te.Man
                         Defendant,
---------------I
                             1 T3
I, the undersigned defendant and I or we, the undersigned sureties, jointly and severally acknowledge that we and
our personal ~sentatives ointly         several]y, are bound to pay the United States of America, the sum of
$    rl-otCCO       f'SxyJJ , i Ie:\l] ov1C/                                                                .
                                      STANDARD CONDITIONS OF BOND
The conditions of this bond are that the defendant:

     1. Shall appear before this cotnt and at such other places as the defendant may be required to appear, in
accordance with any and all orders and directions relating to the defendant's appearance in this case, including
appearance for violation of a condition of the defendant's release as may be ordered or notified by this court or any
other United St.ates District Court to which the defendant may be held to answer or the cause transferred. The defendant
is to abide by any judgment entered in such matter by smrendering to serve any sentence imposed and obeying any
order or direction in connection with such judgment This is a continuing bond, including any proceeding on appeal or
review, which shall remain in full force and effect until such time as the court shall order otherwise.

      2. May not at any time, for any reason whatever, leave the Southern District of Florida or other District to which
the case may be removed ·or transfetred after he·or she has appeared in such District pursuant to the conditions of1his
bond, without first obtaining written pennission from the court, except that a defendant ordered removed or transferred
to another district may travel to that district as required for court appearances and trial preparation upon written notice
to the Clerk of 1his comt or the court to which the case has been removed or transferred. The Southern District of
Florida consists of the following counties: Monroe, Miami-Dade, Broward, Palm Beach, Martin, St. Lucie, Indian
River, Okeechobee, and Highlands.
    3. May not change his or her present address as recorded on this bond without prior permission in writing from
the court.

    4. Is required to appear in court at all times as required by notice given by the court or its clerk to the address
on this bond or in open cqurt or to the address as changed by permission from the court. The defendant is required
to ascertain from the Clerk of Court or defense counsel the time and place of all scheduled proceedings on the
case. In no event may a defendant assume that his or her case has been dismissed unless the court has entered an
order of dismissal.

    5. The defendant must cooperate with law enforcement officers in the coUection of a DNA sample if the
collection is required by 42 U.S.C. Section 14135a.

      6. ShAll !iM Mtfunit any acl in violaHon 0£ state or federal laws.
                                                                                                                         29
                    Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 20 of 22
            case 1:19-mp~S~82:l.!D@j-~9     oe:aumemtim RE.i&fil owrui97/g~£9:Jf ~age 30 of 32
           .                                        DEFENDANT:         t I t ma V) n          e
                                                    CASE NUMBER: JC/- ?£) f;        'f1Jl J
                                                                                      PAGETWO
                                                                                                    a
                                      SPECIAL CONDITIONS OF BOND
In addition to compliance with the previously stated conditions of bond, the defendant must comply with the
spec_µu conditions checked below:                         •
  V_ a Surrender all passports and travel documents, if 8Il)',. t_o the Pretrial Services Office and not obtain any
    / travel documents ~uring the pendency of the case; II--"\ c ,o. b . 11 \ \ o \ \ ~ .                     .
  V      ~rt to Pretrial;Services as follows: ()() as directed or_ time(s) a week in person and_ time(s) a
     1. Re
          eek by telephon~i
   ~c:.fltibmit to substde abuse testing and/or treatment;
  ~ - Refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance, as
        d fined in section 102 of the Controlled. Substances Act (21 U.S.C. §802), without a prescription by a
           ensed medical practitioner;
  _ e. Participate in mental health assessment and/or treatment;
  _ f. Participate and undergo a sex offense specific evaluation and treatment;
  _ g. Maintain or actively seek full-time employment;
  _ h. Maintain or begin an educational program;
  _ i. Avoid all contact with victims of or witnesses to the crimes charged. except through counsel;
  _j. Refrain from possessing a firearm, destructive device or other dangerous weapons;
  _k.None of the signatories may sell, pledge, mortgage, hypothecate, encumber, etc., any property they own
        until the bond is discharged, or otherwise modified by the Court;
  _ I. May not visit commercial transportation establishment: airports, seaport/marinas, commercial bus terminals,
        train stations, etc.;.
  _ m. No access to the ~temet via any type of connectivity device (i, e., computers, pda 's, cellular phones, tv 's),
         and follow instructions
                             .(
                                 as outlined in the agreement waiver provided. to you by Pretrial Services;
  _ n. HOME CONFl~MENT PROGRAM The defendant shall participate in one of the following home
        confinement program components and abide by all the requirements of the program which ( ) wiIJ not
        or ( ) will include electronic monitoring or other location verification system, paid for by the defendant
        based upon his/her ability to pay ( ) or paid for by Pretrial Services ( ).
         _ Curfew: You are restricted to your residence every day from_ to__, or as directed by the Court.
         _Home Detention: You are restricted to your residence at all times except for: { ) medical needs or
                 treatment, ( } court appearances, ( ) attorney visits or court ordered obligations, and
                 ( ) other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      _ o.HALFWAY HOUSE PLACEMENT The defendant shall reside at a halfway house or community
          corrections center and abide by all the rules and regulations of the program.
          You are restricted to the halfway house at all times except for: ( ) employment; { ) education;
             (   ) religious services; (   ) medical, substance abuse, or mental health treatment; ( ) attorney visits;
      ~! court appearances; (                 ) court ordered obligations; ( ) reporting to Pretrial Senrices; and
     ~ ;.,n~ other _


     ~=ly
      _ p. May travel to and from: _. and must notify Pretrial Services of travel plans before leaving and upon

                      with the tpllo~ addi~ conditio

                                      E~I
                                                                of boml·   ,.J~ Y \ ~'~ FI,_ S'J~                1
                                                                                                                          'f-


l   l\tJ     ~~~~~~~:2:LU!.:'.~~~~~~~~ N j ..
                                                                                                                     30
                 Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 21 of 22
     case 1:19-~~~e321IDfilj-OIB:illl.lrnl009 Di:iot.Emadln<m RE.iSfi:1 D~97~~J39Jf ~age 31 of 32
    .               i,                                   DEFENDANT:               nf'
                                                                             I l~ VVIClY)
                                                          cAsE NUMBER: 1               q- '60S-~
                                                                                        J11.1                 er
                                                                                   PAGE THREE

                     PENALTIES AND SANCTIONS APPUCABLE TO DEFENDANT

       Violation of any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for the
defendant's arrest, a revocation of release, an order of detention, as provided in 18 U.S.C. §3148, forfeiture of any bail
post~ and a prosecution for contempt as provided in 18 U.S.C. §401, which could result in a possible term of
imprisomnent or a fine.

       The commission of any offense while on pretrial release may result in an additionaJ sentence upon
conviction for such offense to a tenn of imprisonment of not more than ten years, if the offense is a felony; or a term
of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be consecutive to
any other sentence and must be imposed in addition to the sentence received for the offense itself.

        Title 18 U.S.C. §1503 makes it a criminal offense punishable by up to five years of imprisonment and a
$250,000 fine to intimidat~ or attempt to intimidate a witness,jmor or officer of the court; 18 U.S.C. §1510 makes it
a criminal offense punisljable by up to five years of imprisonment and a $250,000 fine to obstruct a criminal
investigation; 18 U.S.C. §1512 makes it a criminal offense punishable by up to ten years of imprisonment and a
$250,000 fine to tamper with' a witness, victim or informant; and 18 U.S.C. §1513 makes it a criminal offense
punishable by up to ten years of imprisonment and a $250,000 fine to retaliate against a witness, victim or informant.
or threaten to do so.

        It is a criminal offense under 18 U.S.C. §3146, if after having been released, the defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. If
the defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of a
sentence, or appeal or certiorari after conviction for:

    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
        the defendant shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;
    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, the
        defendant shall be fined not more than $250,000 or imprisoned for not more than five years, or both;
    (3) any other felony, the defendant shall be fined not more than $250,000 or imprisoned not more than two
        years, or both;
    (4) a misdemeanor, ~e defendant shall be fined not more than $100,000 or imprisoned not more than one
        year, or both.

       A tenn of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted,
which means that the defendant will be obligated to pay the full amount of the bond, which may be enforced by all
applicable laws of the United States.




                                                                                                                        31
                        Case 1:19-cr-00696-PAE Document 3 Filed 07/23/19 Page 22 of 22
     .
       case 1:19-rr1pelS'382~j-OIRfillRnl:00)9 Deoumemtim REiEia D~ll..97/~f ~age 32 of 32
                                                      DEFENDANT:
                                                      CASENUMBER:
                                                                            YY)~ h            Arr          'e
                                                                                                 Jq-3'.?~J_ JMJ
                                                                    PAGE FOUR
                                   PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the surety or sureties
to pay the full amount of the:bond. Forfeitttre of the bond for any breach of one or more conditions may be declared by a judicial
officer of any United States District Court having cognizance of the above entitled matter at the time of such breach, and if the bond is
forfeited and the forfeiture is."not set aside or remitted, judgment may be entered upon motion in such United States District Court
against each surety jointly an~ severally for the amount of the bond, together with interest and costs, and execution may be issued and
payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the United States.

                                                             SIGNATURES
I have carefully read and I understand this entire appearance bond consisting of four pages, or it has been read to me, and, if necessary,
translated into my native language, and I know that I am obligated by law to comply with all of the tenns of this bond. I promise to
obey all conditions of this bond, to appear in court as required, and to surrender for service of any sentence imposed. I am aware ofthe
penalties and sanctions outlined in this bond for violations of the tenns of the bond.
If I am an agent acting for or on behalf of a corporate surety, I fwther repres
surety and have full power to execute this bond in the amount stated.       ./

 NOTE: Page 5 of this form MUST be com pJet .,before the bond will be accepted for filin .
                                                                   ✓-··

                                                              DE     NDANT
                                                             Of   at      i}J,~             • ~
                                                                  ., DEFENDANT:(Signature)_~---------------,
                                                                          \}\}J._~                                or,rb_,
                           Witness                                                  City                                 State



 Signedlhis_ _ _ dayof - - . . - - - - - - ' 20
                                                          C RPORATESU      '
 SURETY: _ _ _ _ _..
                   ,; _ _ _ _ _ _ __

          City                            State


 Signed this~ day of      Ju~~,,w.at __
                         •~~--------
 SURETY: (Signature)....__~-
                                                          INDIVIDUAL SURETIES
                                               4_:5_9_P_M_____, Florida Signed this _day of _ _ _ _ , 20_at _ _ _ _ _ , Florida
                                                                      SURETY: (Signature)_ _ _ _ _ _ _ _ _ _ _ __
 PRINT NAME:    Levi Herman                                           PRINT NAME: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 RELATIONSHIP ID DEFENDANT:
         New York                      -------
                                       Co-Worker
                                          NY
                                                                      RELATIONSHIP TO DEFENDANT:
                                                                                                          ---------
                 City                             State                             City                                 State

 Signed this__day of _ _ _ , 20_at _ _ _ ___,.Florida Signed this _day of ____ , 20 at _ _ _ _ _ ,Florida
 SURE'JY: (Signature)                                 SURE1Y: (Signature)_ _ _ _ _ _ _ _ _ _ _ _ __
 PRINT NAME:                                          PRINT NAME:._ _ _ _ _ _ _ _ _ _ _ _ _ __
 RELATIONSHIP TO DEFENDANT:                                               RELATIONSHIP TO DEFENDANT: _ _ _ _ _ _ __


                 City                             State                              City                                State




Date:   ~j(~Jl7/--++-il{1~                         APPROVAL BY THE COURT




                                                                                                                                        32
